In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-09-00492-CV

____________________


IN RE ELROY CORMIER

 


Original Proceeding



MEMORANDUM OPINION

	Relator Elroy Cormier filed a petition for writ of mandamus on October 30, 2009, in
which he sought to compel the trial court to act on his fourth post-conviction motion for
DNA testing in Cause No. 74564.  On November 30, 2009, the trial court denied Cormier's
motion for forensic DNA testing.
	The relator must demonstrate that the act sought to be compelled is purely ministerial
and that there is no adequate remedy at law.  Winters v. Presiding Judge of the Criminal Dist.
Court No. Three of Tarrant County, 118 S.W.3d 773, 775 (Tex. Crim. App. 2003); In re
Ludwig, 162 S.W.3d 454 (Tex. App.--Waco 2005, orig. proceeding).  Cormier complains
only that the trial court failed to rule on his motion.  He has now obtained a ruling on his
motion for post-conviction DNA testing.  Accordingly, the petition for writ of mandamus is
denied.
	PETITION DENIED.

									PER CURIAM


Opinion Delivered December 17, 2009
Before McKeithen, C.J., Gaultney and Kreger, JJ.